     Case 2:19-cv-01951-GMN-EJY Document 72 Filed 01/28/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   KATELYN WHITTEMORE,                                       Case No. 2:19-cv-01951-GMN-EJY
 5                  Plaintiff,
                                                                             ORDER
 6          v.
 7   ANDERSON FINANCIAL SERVICES, LLC,
     doing business as a foreign Washington limited
 8   liability company; VAST HOLDINGS
     GROUP, LLC, doing business as a Nevada
 9   limited liability company; DOE 1-100,
     inclusive
10
                    Defendants.
11

12          Pending before the Court is Defendant’s Motion to Strike Plaintiff’s Second Amended
13   Complaint. ECF No. 46. The Court has considered Defendant’s Motion, Plaintiff’s Opposition
14   (ECF No. 47), and Defendant’s Reply (ECF No. 48). The parties are familiar with the filing history
15   of this case and, thus, it is not repeated here. The disagreement appears to be over the interpretation
16   of a Court Order issued several months ago.
17          Specifically, in the Court’s September 30, 2020 Order (ECF No. 44), it states:
18          Here, the Motion to Amend should be denied because the proposed Second
            Amended Complaint is futile; it is substantively identical to the FAC with the
19          exception of including additional right to sue letters. (Compare FAC); (with Second
            Am. Compl., Ex. A to Mot. Am., ECF No. 34). Given that the allegations of the
20          proposed Second Amended Complaint are the same as those of the FAC, the Court
            denies Plaintiff’s proposed Amended Complaint as futile for the reasons discussed
21          when addressing the Motion to Dismiss.
22          However, the Court finds it appropriate to grant Plaintiff leave to amend. For the
            reasons described in the Motion to Dismiss discussion, Plaintiff could amend the
23          FAC to state plausible claims to relief, so amendment would not be futile. Anderson
            would not be prejudiced by granting leave to amend because this is Plaintiff’s first
24          opportunity to amend a complaint following an Order outlining the deficiencies
            therein. (See FAC FAC) (filed as a matter of right). The Court finds no undue delay,
25          bad faith, or dilatory motive on the part of Plaintiff. Accordingly, the Court
            concludes that Plaintiff should have leave to amend.
26

27   Id. at 10. The undersigned reads the language of the above Order and finds it clear. That is, leave
28   to amend was granted to Plaintiff after Plaintiff’s proposed Second Amended Complaint was found
                                                      1
     Case 2:19-cv-01951-GMN-EJY Document 72 Filed 01/28/21 Page 2 of 2




 1   futile because it was substantively identical to Plaintiff’s First Amended Complaint. Id. For this

 2   reason, Defendant’s argument regarding Fed. R. Civ. P. 15(a)(2) is unavailing.

 3          While Defendant is free to file a motion to dismiss the Second Amended Complaint (ECF

 4   No. 45), the Court’s Order did not leave any doubt that Plaintiff was granted permission to file an

 5   amended complaint that would cure prior deficiencies. Id. at 11 (IT IS FURTHER ORDERED

 6   that the Court GRANTS Plaintiff leave to amend to cure the deficiencies identified in the FAC.)

 7   (Emphasis and capitals in original.)

 8          Accordingly, based on the foregoing, IT IS HEREBY ORDERED that Defendant’s Motion

 9   to Strike Plaintiff’s Second Amended Complaint (ECF No. 46) is DENIED.

10

11          Dated this 28th day of January, 2021

12

13

14                                                 ELAYNA J. YOUCHAH
                                                   UNITED STATES MAGISTRATE JUDGE
15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
